DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claims 25-27, 29 are cancelled.
Claims 32-34 are newly added.
Claims 1, 3, 5-7, 9, 12-14, 16-18, 20, 22-24, 28, 30 are amended.
Claim Rejections - 35 USC § 101
The rejection of claim 30 under 35 U.S.C. 101 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-13, 16, 19, 28, 30, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDuyn et al (US Pub 2010/0171878) in view of Farouki et al (US Pub 2014/0164984).

VanDuyn discloses a method for providing a timeline display (see fig. 3; discloses a display screen 200 comprising a time line display) with a first display area and a second display area (see fig. 3; par 0027; discloses The electronic programming guide 302 graphically displays television programs for multiple channels and time slots in a grid format), the method comprising: displaying the timeline display with a timeline scroll axis and a category axis (see par 0027; discloses In the illustrated embodiment, time slots are arranged along a horizontal axis of the electronic programming guide 302 and channels are arranged along a vertical axis of the electronic programming guide 302. The user 108 may scroll along both the horizontal and vertical axes of the electronic programming guide to locate programs of interest for recording); displaying the first display area in the timeline display with a first length parallel to the category axis (see fig. 3; discloses the first row comprising the channel national 100 comprises  a side length parallel to vertical direction comprising plurality of channels), the first display area associated with a first category associated with one or more first category events (see fig. 3; discloses first row comprises plurality of programs associated with channel national 100); and displaying simultaneously with the first display area, the second display area in the timeline display with a second length parallel to the category axis (see fig. 3; discloses the second row comprising the channel sports NTWK 101 is simultaneously displayed with channel national 100 and comprises a side length parallel to vertical direction comprising plurality of channels), the second display area associated with a second category including one or more second category events (see fig. 3; discloses second row comprises plurality of programs associated with channel sports NTWK 101); wherein the plurality of first category events and the plurality of second category events are simultaneously displayed in the first display area and second display area, respectively (see fig. 3; discloses plurality of channels comprising plurality of programs are simultaneously displayed in the first display area and second display area);
VanDuyn doesn’t expressly disclose the first display and second display area are dynamically sized; the first length being proportionate to a first user-directed variable;
the second length being proportionate to a second user-directed variable;
Farouki discloses system and method comprising user interaction (see abstract); Farouki discloses the first display and second display area are dynamically sized; the first length being proportionate to a first user-directed variable; the second length being proportionate to a second user-directed variable (see par 0033; discloses the size and dimension boundaries of the object may be adjusted automatically based on a size of the content of the object; see par 0034 as well);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by VanDuyn to dynamically size the display events based on the amount of information the event consists as disclosed by Farouki in order to display the information in an efficient manner on the display such that user is able to see the contents easily.

	With respect to claim 2, VanDuyn as modified by Farouki further discloses wherein the first user-directed variable is a number of first category events and the  (Farouki; see par 0033; discloses As illustrated in diagram 500, a whiteboard 502 may be configured to enable automatic expansion of object containers on a canvas 518 in response to added content. An object on the canvas 518, such as a table 504, text box 508, pane, graphic, or other container may be created on the canvas 518, and the size and dimension boundaries of the object may be adjusted automatically based on a size of the content of the object).

With respect to claim 7, VanDuyn as modified by Farouki further discloses wherein each respective first category event of the plurality of first category events and each respective second category event of the plurality of second category events is associated with a respective data item (VanDuyn; see par 0027; discloses the user 108 may scroll along both the horizontal and vertical axes of the electronic programming guide to locate programs of interest for recording. The user 108 may then provide input to the television receiver 102, via the remote control 106A, requesting to view and/or record particular programs listed in the electronic programming guide 302).

With respect to claim 8, VanDuyn as modified by Farouki further discloses wherein at least one of the first category or the second category is associated with a respective data item (VanDuyn; see fig. 3; discloses the plurality of categories displayed in a first column represent multiple channels).

	
	With respect to claim 9, VanDuyn as modified by Farouki further discloses wherein each respective data item is associate with at least one of: text, photo, video, audio, a document, a website, or a link (VanDuyn; see par 0027; discloses  The electronic programming guide 302 graphically displays television programs for multiple channels and time slots in a grid format).

With respect to claim 10, VanDuyn as modified by Farouki further discloses wherein at least one of the first category or the second category further includes at least one of: a tag, a to do, a comment, a geographical location, a submitter, a creation time, a creation date, a rating, a number of views, an associated data entry, changes to the data entry, file size, a link, a topic of conversation, a price, an associated group, a price, a file, a permissions parameter, or a vote parameter (see fig. 3; discloses the plurality of channel arranged in first column are associated with a specific date).

With respect to claim 11, VanDuyn as modified by Farouki further discloses 
wherein at least one of a first category event or a second category event further includes at least one of: a tag, a to do, a comment, a geographical location, a submitter, a creation time, a creation date, a rating, a number of views, an associated data entry, changes to the data entry, file size, a link, a topic of conversation, a price, an associated group, a price, a file, a permissions parameter, or a vote parameter (VanDuyn; see fig. 3; discloses the plurality of programs arranged in rows are associated with a specific time and date).

With respect to claim 12, VanDuyn as modified by Farouki further discloses further comprising displaying an event preview window upon determining that a cursor is within a preview trigger area of the displayed event of the plurality of first category events or of the plurality of second events in the timeline display (VanDuyn; see fig. 6; region 606; par 0032; discloses The display screen 600 is divided into three regions. A first region of the display screen presents an electronic programming guide 602. A second region of the display screen 600 presents a video output 604 and a third region of the display screen 600 presents an informational panel 606 including information associated with the electronic programming guide 600).

	With respect to claim 13, VanDuyn as modified by Farouki further discloses comprising: displaying an event information window upon determining that a user has selected an event of the plurality of first category events or of the plurality of second category events (VanDuyn; see par 0033; the user 108 may utilize arrow keys and an enter button of the remote control 106 to highlight and select the cell of the grid corresponding with the "Basketball Game" television program. Responsive to the user 108 highlighting a particular cell with the cursor 608, the television receiver 102 outputs the informational panel 606 associated with the highlighted program).

With respect to claim 16, VanDuyn as modified by Farouki further discloses comprising: displaying a displayed event title in the timeline display for the first VanDuyn see fig. 3; discloses each channel in the first column is displayed using title of the channel).

With respect to claim 19, VanDuyn as modified by Farouki further discloses wherein the timeline display includes a second scrollable axis along the category axis (VanDuyn; see par 0027; discloses the user 108 may scroll along both the horizontal and vertical axes of the electronic programming guide to locate programs of interest for recording).

With respect to claim 28, VanDuyn discloses a system comprising a display and a processing system configured to provide an interactive timeline display on the display, (see fig. 1; display device 104, television receiver 102) wherein providing the interactive timeline display comprises: displaying, on the display, the timeline display with a timeline scroll axis and a category axis (see par 0027; discloses In the illustrated embodiment, time slots are arranged along a horizontal axis of the electronic programming guide 302 and channels are arranged along a vertical axis of the electronic programming guide 302. The user 108 may scroll along both the horizontal and vertical axes of the electronic programming guide to locate programs of interest for recording); displaying, on the display,  the first display area in the timeline display with a first length parallel to the category axis (see fig. 3; discloses the first row comprising the channel national 100 comprises  a side length parallel to vertical direction comprising plurality of channels), the first (see fig. 3; discloses first row comprises plurality of programs associated with channel national 100); and displaying simultaneously with the first display area, the second display area in the timeline display with a second length parallel to the category axis (see fig. 3; discloses the second row comprising the channel sports NTWK 101 is simultaneously displayed with channel national 100 and comprises a side length parallel to vertical direction comprising plurality of channels), the second display area associated with a second category including one or more second category events (see fig. 3; discloses second row comprises plurality of programs associated with channel sports NTWK 101); wherein the plurality of first category events and the plurality of second category events are simultaneously displayed in the first display area and second display area, respectively (see fig. 3; discloses plurality of channels comprising plurality of programs are simultaneously displayed in the first display area and second display area);
VanDuyn doesn’t expressly disclose the first display and second display area are dynamically sized; the first length being proportionate to a first user-directed variable; the second length being proportionate to a second user-directed variable;
Farouki discloses system and method comprising user interaction (see abstract); Farouki discloses the first display and second display area are dynamically sized; the first length being proportionate to a first user-directed variable; the second length being proportionate to a second user-directed variable (see par 0033; discloses the size and dimension boundaries of the object may be adjusted automatically based on a size of the content of the object; see par 0034 as well);
 VanDuyn to dynamically size the display events based on the amount of information the event consists as disclosed by Farouki in order to display the information in an efficient manner on the display such that user is able to see the contents easily.

With respect to claim 30, VanDuyn discloses a non-transitory electronically readable medium configured for storing a computer program (see par 0039; discloses The storage medium 804 is operable to store electronic programming guide data and other system information utilized by the television receiver 102A), which when executed by a processor, causes the processor to provide an interactive timeline display wherein providing the interactive timeline display comprises: displaying, on the display, the timeline display with a timeline scroll axis and a category axis (see par 0027; discloses In the illustrated embodiment, time slots are arranged along a horizontal axis of the electronic programming guide 302 and channels are arranged along a vertical axis of the electronic programming guide 302. The user 108 may scroll along both the horizontal and vertical axes of the electronic programming guide to locate programs of interest for recording); displaying, on the display,  the first display area in the timeline display with a first length parallel to the category axis (see fig. 3; discloses the first row comprising the channel national 100 comprises  a side length parallel to vertical direction comprising plurality of channels), the first display area associated with a first category associated with one or more first category events (see fig. 3; discloses first row comprises plurality of programs associated with channel national 100); and displaying simultaneously with the first display area, the second display area in the timeline display with a second length parallel to the category axis (see fig. 3; discloses the second row comprising the channel sports NTWK 101 is simultaneously displayed with channel national 100 and comprises a side length parallel to vertical direction comprising plurality of channels), the second display area associated with a second category including one or more second category events (see fig. 3; discloses second row comprises plurality of programs associated with channel sports NTWK 101); wherein the plurality of first category events and the plurality of second category events are simultaneously displayed in the first display area and second display area, respectively (see fig. 3; discloses plurality of channels comprising plurality of programs are simultaneously displayed in the first display area and second display area);
VanDuyn doesn’t expressly disclose the first display and second display area are dynamically sized; the first length being proportionate to a first user-directed variable; the second length being proportionate to a second user-directed variable;
Farouki discloses system and method comprising user interaction (see abstract); Farouki discloses the first display and second display area are dynamically sized; the first length being proportionate to a first user-directed variable; the second length being proportionate to a second user-directed variable (see par 0033; discloses the size and dimension boundaries of the object may be adjusted automatically based on a size of the content of the object; see par 0034 as well);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by VanDuyn to dynamically size the display events Farouki in order to display the information in an efficient manner on the display such that user is able to see the contents easily.



With respect to claim 32, VanDuyn as modified by Farouki further discloses wherein the plurality of first category events in the first dynamically sized display area are offset from each other along the timeline scroll axis and correspond to a different time (see fig. 3; discloses plurality of programs on channel national 100 are offset from each other and corresponds to a different time). 

With respect to claim 33, VanDuyn as modified by Farouki further discloses wherein each of the plurality of first category events corresponds to a different time on the timeline scroll axis and each of the plurality of second category events corresponds to a different time on the timeline scroll axis (see fig. 3; discloses plurality of programs on channel national 100 are offset from each other and corresponds to a different time; similarly plurality of programs on channel Kids 102 are offset from each other and corresponds to a different time;). 

With respect to claim 34, VanDuyn as modified by Farouki further discloses wherein each of the plurality of first category events is associated with a different start time on the timeline scroll axis and each of the plurality of second category events is (see fig. 3; discloses plurality of programs on channel national 100 are offset from each other and corresponds to a different start time; similarly plurality of programs on channel Kids 102 are offset from each other and corresponds to a different start time).

Claims 3, 14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDuyn et al (US Pub 2010/0171878) in view of Farouki et al (US Pub 2014/0164984) and Cafer (US Pub 2008/0244453)

	With respect to claim 3, VanDuyn as modified by Farouki don’t expressly disclose wherein each of the first category events and each of the second category events is displayed with an icon and a description of the event;
In the same field of endeavor, Cafer discloses iconic event timeline wherein each of the first category events and each of the second category events is displayed with an icon and a description of the event; (see par 0042; discloses text information may also be provided to supplement the information provided by the graphical components of the invention. For example, text content may be associated with each graphical icon represented in iconic event timeline 10);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by VanDuyn as modified by Farouki to display event details with a graphical component such as logo or icon as disclosed by Cafer allowing user to easily understand the presented information or content.

VanDuyn as modified by Farouki don’t expressly disclose further discloses comprising: displaying a first icon in the first dynamically sized display area and a second icon in the second dynamically sized display area;
In the same field of endeavor, Cafer discloses iconic event timeline wherein each of the first category events and each of the second category events is displayed with an icon and a description of the event; (see par 0042; discloses text information may also be provided to supplement the information provided by the graphical components of the invention. For example, text content may be associated with each graphical icon represented in iconic event timeline 10);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by VanDuyn as modified by Farouki to display event details with a graphical component such as logo or icon as disclosed by Cafer allowing user to easily understand the presented information or content.

With respect to claim 17, VanDuyn as modified by Farouki don’t expressly disclose comprising: displaying an event icon in the timeline display for each of the plurality of first category events and each of the plurality of second category events;
In the same field of endeavor, Cafer discloses iconic event timeline wherein each of the first category events and each of the second category events is displayed with an icon and a description of the event; (see par 0042; discloses text information may also be provided to supplement the information provided by the graphical components of the invention. For example, text content may be associated with each graphical icon represented in iconic event timeline 10);
VanDuyn as modified by Farouki to display event details with a graphical component such as logo or icon as disclosed by Cafer allowing user to easily understand the presented information or content.

With respect to claim 18, VanDuyn as modified by Farouki don’t expressly disclose wherein the first category is associated with a first data item including text, and an icon displayed in the first dynamically sized display area includes at least a subset of miniaturized text from the first data item;
In the same field of endeavor, Cafer discloses iconic event timeline wherein each of the first category events and each of the second category events is displayed with an icon and a description of the event; (see par 0042; discloses text information may also be provided to supplement the information provided by the graphical components of the invention. For example, text content may be associated with each graphical icon represented in iconic event timeline 10);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by VanDuyn as modified by Farouki to display event details with a graphical component such as logo or icon as disclosed by Cafer allowing user to easily understand the presented information or content.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDuyn et al (US Pub 2010/0171878) in view of Farouki et al (US Pub 2014/0164984) and Amadio et al (US Pub 2007/0214431).
	
With respect to claim 4, VanDuyn as modified by Farouki further discloses wherein the first user-directed variable is a first user-designated importance level and the second user-directed variable is a second user-designated importance level; 
Amadio discloses system and method for dynamic information on display (see abstract); Amadio discloses the first display and second display are dynamically sized (see par 0062); wherein the first user-directed variable is a first user-designated importance level and the second user-directed variable is a second user-designated importance level (see par 0063; discloses the rate or proportion of increase or decrease of the dynamic element may be based on content priority (e.g., a priority value assigned to the content, for example, by a user or a data provider), etc);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by VanDuyn as modified by Farouki to size the display area based on the priority set by a user as disclosed Amadio in order to allow user to easily recognize contents that are more important.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDuyn et al (US Pub 2010/0171878) in view of Farouki et al (US Pub 2014/0164984) and Stallings et al (US Pub 2012/0060188).

	With respect to claim 15, VanDuyn as modified by Farouki don’t expressly disclose wherein a first icon length is proportionate to the first length and a second icon length is proportionate to the second length;
In the same field of endeavor, Stallings discloses content information system (see abstract); Stallings discloses each category in the first column is represented by a logo and wherein a first icon length is proportionate to the first length and a second icon length is proportionate to the second length; (see fig. 6; discloses each category is displayed as an icon with length corresponding to the length of the category in each row);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by VanDuyn as modified by Farouki to display event details with a graphical component such as logo or icon as disclosed by Stallings allowing user to easily understand the presented information or content.





Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDuyn et al (US Pub 2010/0171878) in view of Farouki et al (US Pub 2014/0164984) and Chow et al (US Pub 2013/0086501).

VanDuyn as modified by Farouki don’t expressly disclose wherein the timeline display further includes a timescale adjustment for the timeline scrollable axis;
In the same field of endeavor, Chow discloses visualizing events within a timeline where the timeline display further includes a timescale adjustment for the timeline scrollable axis; (see par 0027; discloses overview window 350 can change size depending on a zoom level of timeline 300. In addition, overview window 350 can be resized by the user. Resizing overview window can also change the zoom level of timeline 300. Resizing overview window 350 to be larger increases the zoom level of timeline 300, and resizing overview window 350 to be small decreases the zoom level of timeline 300);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by VanDuyn as modified by Farouki to adjust the zoom level of the timeline as disclosed by Chow in order to allow user to view events at higher level or at detailed level.


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDuyn et al (US Pub 2010/0171878) in view of Farouki et al (US Pub 2014/0164984) and Johnson et al (US Pub 2013/0346981).

With respect to claim 5, VanDuyn as modified by Farouki don’t expressly disclose further comprising: providing for displaying a category display selection user interface;
	Johnson discloses task management application comprising providing for displaying a category display selection user interface (see fig. 4A; par 0029; discloses FIG. 4B is a screenshot of mobile device 10 illustrating home or start page 48 of task management application 26. To create a new task, a user clicks or selects add task icon (+) 50 shown at the top right portion of the display.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by VanDuyn as modified by Farouki to display an interface allowing user to manually add/select task on the timeline as disclosed by Johnson in order to allow user to create any number to task or events based on the needs, allowing user to manage and view multiple tasks on the same timeline.

	With respect to claim 6, VanDuyn as modified by Farouki and Johnson further discloses comprising: providing for transmitting a category display selection to a server (see Johnson’s reference; par 0017; discloses applications 24 and task management application 26 are capable of accessing information stored locally on mobile device 10 via local storage 16, as well as information stored remotely (i.e., on a remote server, not shown) accessed via cellular/wireless communication component 20).


Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDuyn et al (US Pub 2010/0171878) in view of Farouki et al (US Pub 2014/0164984) and Matthews et al (US Pub 2009/0183107).


With respect to claim 20, VanDuyn as modified by Farouki don’t expressly disclose comprising: upon receiving a request to minimize the first dynamically sized display area, providing for reducing the first dynamically sized display area;
Matthews discloses a method for minimizing windows (see abstract); Matthews discloses upon receiving a request to minimize the first dynamically sized display area, providing for reducing the first dynamically sized display area (see par 0014; discloses the present invention relates a method in a computer system having a display device and an input device for minimizing one or more application windows displayed on the display device in response to a triggering event);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by VanDuyn as modified by Farouki to minimize the display area based on the input received from the user as disclosed by Matthews in order to allow user to free up space on the display screen to view other displayed items; hence increasing efficiency and allowing user to perform multi-tasking.

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDuyn et al (US Pub 2010/0171878) in view of Farouki et al (US Pub 2014/0164984) and Mayer et al (US Pat 7,890,869).

With respect to claim 22, VanDuyn as modified by Farouki don’t expressly disclose wherein the at least a first event of the first category events is displayed in a first colour for a first urgency value, and at least a second event of the first category events is displayed in a second colour for a second urgency value;
Mayer discloses network security visualization user interfaces (see abstract); Mayer discloses wherein the at least a first event of the first category events is displayed in a first colour for a first urgency value, and at least a second event of the first category events is displayed in a second colour for a second urgency value (see col 13; lines 32-41; discloses the color and steadiness of the icons may also reflect the above factors. As an example, an important icon may be red in color and/or blink (the rate of blinking may also depend upon the importance, as defined by the user specified criteria), whereas a less important icon may be yellow or green in color and/or be steady);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by VanDuyn as modified by Farouki to color code the plurality of events based on importance or severity as disclosed by Mayer in order to allow user to easily identify events that are importance or requires urgent attention.

With respect to claim 23, VanDuyn as modified by Farouki don’t expressly disclose wherein the at least a first event of the plurality of first category events is displayed at a first blink rate for a first urgency value, and at least a second event of the 
Mayer discloses network security visualization user interfaces (see abstract); Mayer discloses wherein the at least a first event of the one or more first category events is displayed at a first blink rate for a first urgency value, and at least a second event of the one or more first category events is displayed in a second blink rate for a second urgency value (see col 13; lines 32-41; discloses the color and steadiness of the icons may also reflect the above factors. As an example, an important icon may be red in color and/or blink (the rate of blinking may also depend upon the importance, as defined by the user specified criteria), whereas a less important icon may be yellow or green in color and/or be steady);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by VanDuyn as modified by Farouki to cause the event icons to blink at varying rate depending upon the importance as disclosed by Mayer in order to allow user to easily identify events that are importance or requires urgent attention.

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDuyn et al (US Pub 2010/0171878) in view of Farouki et al (US Pub 2014/0164984) and Mairs et al (US Pub 2014/0059466).

With respect to claim 24, VanDuyn as modified by Farouki don’t expressly disclose wherein the at least a first event of the one or more first category events is 
Mairs discloses a graphical user interface wherein the at least a first event of the one or more first category events is displayed with a first icon for a first urgency value, and at least a second event of the one or more first category events is displayed with a second icon for a second urgency value (see par 0051; discloses FIG. 9 shows each of the alarms displayed in the list of icons 212 having an indicator 800, 802, 804, 806 which represent a severity level of the alarm, For example, the shape and/or color of the indicators 800, 802, 804, 806 can represent the severity level of the alarm);
 It would have been obvious to one having ordinary skill in the art to modify the invention disclosed by VanDuyn as modified by Farouki to use different icon shape to indicate the importance or urgency of the events as disclosed by Mairs in order to allow user to easily distinguish between the event and quickly identifying which events are of utmost urgent.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 28, 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624